 In the Matter Of ACORN PRODUCTS CORPORATION, EMPLOYERandLOCAL155, INTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT ANDAGRICULTURALIMPLEMENTWORKERS OF AMERICA, UAW-CIO,PETITIONERCaseNo. 7-RC-449.DecidedApril28,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Francis E.Burger, hearing officer of the National Labor Relations Board. Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and 1 {embersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is a Michigan corporation engaged at WarrenTownship, Macomb County, Michigan, in manufacturing automobilespring suspension parts.During the year 1948 the Employer pur-chased raw materials, consisting primarily of cold rolled steel bars,in the value of $693,500, approximately 70 percent of which wasshipped from points outside the State of Michigan.During the sameyear the Employer sold finished products amounting to $844,137, ap-proximately 5 percent of which was shipped by the Employer to pointsoutside the State.Of the remaining 95 percent of its finishedproducts, approximately 50 percent was shipped within the State to itsparent company, Pressed Metals of America, Inc., and 50 percent wasshipped, pursuant to instructions by the parent company, tocustomerswithin the State.The Board has found Pressed Metals of America,Inc., to be engaged in commerce.2'At the hearing the Petitioner moved to dispense with the hearing and dismiss the peti-tion,on the ground that the Employer had distributed a letter among its employees statingthat it was willing and, in fact,demanded"an election to determine whether its employeeswanted to be represented by the Petitioner.Upon'the Employer's refusal to consent to anelection before a determination by the Board, the Petitioner withdrew its motion.There-after, the Employer moved to strike the Petitioner's motion and to remove all reference toit from the record.The hearing officer referred this motion to the Board.As no sufficientreason appears for granting the Employer'smotion,it is hereby denied.Matter of Pre88ed Metals of America,Inc.,50 N.L. R. B. 9; 59 N. L. R. B. 360.88 N. L. R.B.,^ No. 35.271 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the,Employer.3.A question affecting commerce exists concerning the'representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act:All employees of the Employer at its Warren Township, Mich-igan, plant, including the tool grinder leader,8 but excluding clericaland confidential employees, guards, the chief inspector, and all othersupervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation, to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Seventh Region, and subjectto Sections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, as amended, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the 'dateof this Direction of Election, including employees who did not work,'during the said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstated=prior to the date of the election, and also excluding employees on strikewho are not entitled to reinstatement, to determine -whether or, notthey desire to be represented, for the purposes of collective bargaining,byiLoctl 155,'International:Uilion,;United Automobile, Aircraft andAgricultural Implement `Workers- of America, UAW-CIO.$ The Petitionerseeks to include the tool grinder leader.The Employer takes no posi-;.tlon as to his inclusion.There are three other employees,in the tool grinding room; one oneach. shift. . The tool,grinder leader,49 the oldest.and, most competent employee,who in-structed the otherswhenthey werehired.At. present he spends about 95 percent of. his—time, in manualwork.-He ,has no authority..to hire, discharge, or discipline.Althoughthe Employer stated that,his recommendation for hiring,laying off,:or transferring, em-ployees from,one shift to, another,,would,be. given consideration,no occasion for such. arecommendation has arisen. , In the-Aight of, .the. entire record,we find that he'is, not asupervisor within the meaning of, the-,Act.. We shall- include.him. in the unit.,Matter ofGeneral,Steel,Tank,Company,81 wN.. L., R- B. 1345;,Matterof Sampsei'Time' Control,Inc.,80 N.L. R. B. 1250.